Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 12 recite the limitation: “when the pump is not pumping fluid to the fluid manifold, the first turbine is coupled to the pump via the first one-way clutch, the second one-way clutch is released to decouple the second turbine from the pump, and the pump is operated using only the first mechanical energy”. However, the disclosure is silent as to an embodiment where the pump is operated only by the first turbine to pump fluid to a place other than the manifold. The disclosure, at Page 6, teaches an inactive period and an active period, wherein only the first turbine is providing torque during the inactive period; however, there is no teaching of not pumping fluid to a manifold while the pump is being operated by the first turbine in the inactive period. The inactive period is merely described as “an “inactive” period during which the pumps are not engaged while other ancillary operations are taking place”. It is not clear from the disclosure how the pumped fluid is handled during the inactive period.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the threshold" in 17.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shampine et al (US PGPub No. 2008/0029267) in view of Dahouk et al (US PGPub No. 2015/0110642).

Shampine teaches:

limitations from claim 21, a system (FIG. 9-10), comprising: a pump (930); a first turbine (906) for generating first mechanical energy to power the pump (paragraph 54); a fluid manifold (909) disposed between and fluidly coupled to the pump and a wellbore (122), the fluid manifold fluid configured to provide fluid communication between the pump and the wellbore; further comprising a skid or 

Shampine does not teach a second turbine and clutch assembly, or clutches between the motor and pump;

Dahouk teaches a system (FIG. 1) including a pump (14) driven by a first (18) and second (20) motor; and wherein first and second clutches are provided between the pump and each motor for selectively providing first/second mechanical energy from the first/second motor to the pump (paragraphs 42 and 70);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the pumping system of Shampine with multiple drive motors, as taught by Dahouk, such that varying levels or drive energy may be applied to the pump (via the isolation of either pump via clutches) and so that power is still delivered to the pump should one motor fail (paragraph 70 of Dahouk);



Response to Arguments
Applicant’s arguments, see response, filed 01/26/2022, with respect to claims 1, 12, and their dependents have been fully considered and are persuasive.  The rejection in view of Pratelli, Dahouk, and Teegarden has been withdrawn.  However, an outstanding 35 U.S.C. 112(a) rejection remains with respect to the claims.
Regarding claim 21, applicant argues that the trailer of Shampine is not large enough to accommodate the combination of Shampine and Dahouk: “The proposed modification of Shampine based on the teachings of Dahouk would increase the size of the components (including two prime movers 906) that would prevent them from fitting In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore the examiner maintains the rejection in view of Shampine and Dahouk.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746